United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Coppell, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1088
Issued: June 14, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 28, 2020 appellant filed a timely appeal from a November 12, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to modify OWCP’s May 29,
2012 loss of wage-earning capacity (LWEC) determination.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On May 2, 1997 appellant, then a 28-year-old mail processing clerk, filed an occupational
disease claim (Form CA-2) alleging that she sustained neck and upper extremity injuries as a result
of the mail handling duties of her federal employment. OWCP initially accepted her claim for
cervical strain, right wrist ganglion cyst, bilateral wrist tendinitis, and bilateral carpal tunnel
syndrome (CTS). Appellant underwent OWCP-authorized bilateral CTS release surgeries in 2002
and later returned to work in a limited-duty capacity. OWCP granted schedule awards for a
combined 16 percent permanent impairment of the right upper extremity and 12 percent permanent
impairment of the left upper extremity. By decision dated May 28, 2009, it accepted that appellant
suffered a recurrence of disability beginning January 13, 2009. OWCP also expanded the accepted
conditions in her claim to include cervical intervertebral disc displacement, tension headaches
(migraines), chronic pain syndrome, and brachial neuritis or radiculitis. It paid appellant wageloss compensation on the periodic rolls for temporary total disability from work commencing
June 6, 2009.3
By decision dated May 29, 2012, OWCP reduced appellant’s wage-loss compensation
effective June 3, 2012 based on her ability to earn weekly wages of $456.00 as an information
clerk.4 It accorded the special weight of the medical evidence to Dr. Dale R. Allen, a Boardcertified orthopedic surgeon, serving as an impartial medical specialist, who found that appellant
was capable of performing sedentary duty with occasional lifting of up to 10 pounds.
On June 14, 2012 appellant, through her representative, requested a hearing before a
representative of OWCP’s Branch of Hearings and Review, and argued that she had employmentrelated emotional conditions, which prevented her from working as an information clerk.
Appellant submitted an April 26, 2012 report from Dr. Frank Crumley, a Board-certified
psychiatrist, who diagnosed major depressive disorder (severe, recurrent), panic disorder with
agoraphobia, generalized anxiety disorder, chronic pain, and migraine pain. In a July 10, 2012
report, Dr. Richard Slaughter, III, a clinical psychologist, diagnosed pain disorder associated with
psychological factors and general medical condition, major depression (recurrent, moderate), and
moderate psychosocial stressors with occupational and economic problems. He advised that, until
2
Docket No. 16-0028 (issued November 28, 2016), petition for recon. denied, Docket No. 16-0028 (issued
May 15, 2017).
3

Appellant retired from the employing establishment on disability retirement, effective January 14, 2014.

4

In August 2011 OWCP referred appellant for vocational rehabilitation services. In November 2011, it developed
a rehabilitation plan for placement as a telemarketer, insurance clerk, or information clerk. According to the
Department of Labor, Dictionary of Occupational Titles (DOT), the identified positions were sedentary in nature. For
the position of information clerk, DOT No. 237.367-022, the rehabilitation counselor indicated the weekly earnings
were $456.00, and the job was reasonably available in appellant’s commuting area. As a sedentary position, the lifting
requirements were up to 10 pounds. After 90 days of job placement services, appellant was unable to secure
employment, and her OWCP-sponsored vocational rehabilitation program ended as of April 10, 2012.

2

these issues were addressed, it was unlikely that appellant could return to work even on a sedentary
job.
By decision dated December 5, 2012, OWCP’s hearing representative affirmed the
May 29, 2012 decision.
On October 23, 2013 appellant requested reconsideration of the December 5, 2012
decision. She submitted additional evidence, including September 10 and October 15, 2012, and
February 26, 2013 reports from Dr. Robert C. Schwartz, Jr., a Board-certified psychiatrist, who
diagnosed major depressive disorder (recurrent, severe) secondary to chronic pain syndrome,
tension headaches, neck sprain, cervical disc displacement, bilateral tenosynovitis of the
hands/wrists, right tendon ganglion, and bilateral CTS. Appellant also submitted reports dated in
2013 and 2014 from several attending physicians who discussed her physical condition.
By decision dated June 25, 2014, OWCP denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
On November 10, 2014 appellant requested reconsideration, and she submitted additional
reports dated in 2014 from attending physicians.
By decision dated December 4, 2014, OWCP determined both that it had issued its June 25,
2014 decision in error as appellant had filed a timely reconsideration request, and it also found that
she had not met her burden of proof to modify the May 29, 2012 LWEC determination.
Appellant continued to request reconsideration and submit reports of attending physicians,
and, by decisions dated April 8 and September 28, 2015, OWCP determined that she had not met
her burden of proof to modify the May 29, 2012 LWEC determination.
Appellant submitted an October 28, 2015 report from, Dr. Anthony Moore, a Boardcertified psychiatrist, who diagnosed major depression (caused by the “work-related accepted
injuries of [April 8, 1997]”); and chronic pain syndrome. In a November 11, 2015 report,
Dr. Ronnie Shade, a Board-certified orthopedic surgeon, diagnosed employment-related cervical
disc protrusions at C5-6 and C6-7, bilateral CTS (left greater than right), multilevel cervical
radiculopathy, and suspected cubital tunnel syndrome or ulnar nerve compression. He found that
appellant was totally disabled due to her neck, arm, and wrist complaints, and that her chronic pain
and narcotic medication use posed a risk to her and others if she returned to work for the employing
establishment. On May 24, 2016 Dr. Shade recommended that OWCP expand the accepted
conditions in appellant’s claim to include major depressive disorder, anxiety disorder, and lateral
epicondylitis of both elbows.
On July 7, 2016 OWCP expanded the accepted conditions in appellant’s claim to include
lateral epicondylitis of both elbows.
Appellant, through her representative, appealed to the Board and, by decision dated
November 28, 2016,5 the Board affirmed the September 28, 2015 decision. It found that
5

Supra note 2.

3

Dr. Allen’s opinion constituted the special weight of the medical evidence with respect to
appellant’s capacity to work.
On May 16, 2017 appellant, through her representative, requested reconsideration. She
submitted an April 26, 2017 report from Dr. Shade who diagnosed cervical disc protrusions at C56 and C6-7, bilateral CTS, multilevel cervical radiculopathy, cubital tunnel syndrome or ulnar
nerve compression, and chronic pain syndrome. He reiterated his opinion relative to disability as
he had in his previous November 11, 2015 report. In a May 25, 2017 report, Dr. Moore indicated
that appellant continued with depression symptoms (sadness, feeling blue/overwhelmed) and
recommended that she continue with psychotherapy and medical management.
In a June 6, 2017 report, Dr. Brittany Potter, Board-certified in physical medicine and
rehabilitation, diagnosed chronic pain syndrome, disc herniation at C4 through C7, radiculopathy
of the cervical region, back muscle spasm, lateral epicondylitis of both elbows, myalgia, sprains
of ligaments of the cervical spine, tension-type headaches, and bilateral CTS. In a June 21, 2017
report, Dr. James Currin, a clinical psychologist, noted that appellant related her emotional
problems to her employment-related injuries, and he diagnosed unspecified depression and
generalized anxiety disorder. He indicated that these conditions should be classified as accepted
employment injuries and recommended that appellant undergo psychotherapy. In a July 7, 2017
report, Dr. Shade diagnosed cervical disc protrusions at C5-6 and C6-7, bilateral CTS, multilevel
cervical radiculopathy, cubital tunnel syndrome or ulnar nerve compression, chronic pain
syndrome, and cervical spinal stenosis. He reiterated his opinion on appellant’s total disability as
he had provided in his previous May 13 and November 11, 2015, and April 26, 2017 reports.
By decision dated August 14, 2017, OWCP denied modification of its May 29, 2012
LWEC determination.
On August 6, 2018 appellant requested reconsideration of the August 14, 2017 decision.
She argued that the medical evidence she submitted after the issuance of the May 29, 2012 LWEC
determination demonstrated that her employment-related conditions had worsened. Appellant
submitted an August 11, 2016 report from Dr. Shade who diagnosed cervical disc protrusions at
C5-6 and C6-7, bilateral CTS, multilevel cervical radiculopathy, and suspected cubital tunnel
syndrome or ulnar nerve compression. Dr. Shade reiterated his opinion on appellant’s total
disability as he had provided in his previous November 11, 2015, and April 26 and July 7, 2017
reports. In a May 23, 2017 report, he reported the findings of a functional capacity evaluation
(FCE) performed on that date, noting that appellant lifted/carried a maximum of three pounds. He
advised that these tests were stopped for “biomechanical/ psychophysical” reasons. Dr. Shade
concluded that the results of the FCE demonstrated that appellant only qualified for “less than
sedentary work.” In June 28, August 25, November 3, 2017, and January 12, 2018 reports, he
diagnosed cervical disc protrusions at C5-6 and C6-7, bilateral CTS, multilevel cervical
radiculopathy, cubital tunnel syndrome or ulnar nerve compression, chronic pain syndrome, and
cervical spinal stenosis. Dr. Shade provided an opinion on disability, which was similar to those
contained in his previous reports.
On September 7, 2017 OWCP expanded the accepted conditions in appellant’s claim to
include major depressive disorder (severe, single episode) without psychotic features.

4

In a September 26, 2017 report, Dr. Potter diagnosed cervical herniated disc, cervical
radiculitis, cervical sprain/strain, chronic pain syndrome, bilateral CTS, tension headaches, lateral
epicondylitis of both elbows, muscle pain/myofascial pain syndrome, and muscle spasms. In an
October 11, 2017 report, Dr. Albert Vu, an osteopath Board-certified in physical medicine and
rehabilitation, diagnosed disc herniation at C4 through C7, radiculopathy of the cervical region,
cervical radiculitis, cervical sprain/strain, chronic pain syndrome, bilateral CTS, tension
headaches, lateral epicondylitis of both elbows, muscle pain/myofascial pain syndrome, and
muscle spasms.
In a December 8, 2017 report, Dr. Shade listed appellant’s accepted conditions and
provided a summary of Dr. Allen’s July 26, 2011 impartial medical examination report. He
advised that he agreed with the recommendation of Dr. John Sazy, an attending orthopedic surgeon
and neurosurgeon, who reported that appellant needed cervical spine surgery, but disagreed with
Dr. Allen’s recommendation that she was capable of returning to work performing sedentary duties
with multiple diagnoses and emotional conditions. Dr. Shade opined that appellant would be at
risk to herself and fellow employees and maintained that, due to “their own natural consequences,”
her conditions and disabling symptoms had worsened to the point where she was temporarily
totally disabled due to the employment “injury of [April 8, 1997]” without any intervening cause.
He noted that appellant had complained of increased pain and decreased strength/range of motion
in her neck, elbows, and hands since April 8, 1997 and opined that it was impossible for her to
work in any capacity until the disabling conditions had improved. Dr. Shade maintained that
diagnostic testing and consultations were performed that supported appellant’s present diagnoses
and her status of temporary total disability.
By decision dated November 23, 2018, OWCP denied modification of the August 14, 2017
decision. On September 25, 2019 appellant requested reconsideration of the November 23, 2018
decision and submitted a September 18, 2019 statement. By decision dated November 12, 2019,
OWCP denied modification of the November 23, 2018 decision.
LEGAL PRECEDENT
Once OWCP accepts a claim it has the burden of proof to justify termination or
modification of compensation benefits.6 An injured employee who is either unable to return to the
position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed based on his or her
LWEC.7 An employee’s actual earnings generally best reflect his or her wage-earning capacity.8
If actual earnings do not fairly and reasonably represent the employee’s wage-earning capacity or
the employee has no actual earnings, then wage-earning capacity is determined with due regard to
the nature of the injury, the degree of physical impairment, the employee’s usual employment, age,
6

L.M., Docket No. 20-1038 (issued March 10, 2021); James B. Christenson, 47 ECAB 775, 778 (1996).

7

5 U.S.C. § 8115(a); 20 C.F.R. §§ 10.402, 10.403; see Alfred R. Hafer, 46 ECAB 553, 556 (1995).

8

Hayden C. Ross, 55 ECAB 455, 460 (2004). Absent evidence that actual earnings do not fairly and reasonably
represent the employee’s wage-earning capacity, such earnings must be accepted as representative of the individual’s
wage-earning capacity. Id.

5

qualifications for other employment, the availability of suitable employment and other factors and
circumstances that may affect wage-earning capacity in his or her disabled condition.9
OWCP must initially determine the employee’s medical condition and work restrictions
before selecting an appropriate position that reflects his or her vocational wage-earning capacity.10
The medical evidence OWCP relies upon must provide a detailed description of the employee’s
condition and the evaluation must be reasonably current.11 Where suitability is to be determined
based on a position not actually held, the selected position must accommodate the employee’s
limitations from both injury-related and preexisting conditions, but not limitations attributable to
post-injury or subsequently acquired conditions.12 When OWCP makes a medical determination
of partial disability and of specific work restrictions, it may refer the employee’s case to an OWCP
wage-earning capacity specialist for selection of a position listed in the DOT or otherwise available
in the open labor market that fits the employee’s capabilities with regard to his or her physical
limitations, education, age and prior experience.13 Once this selection is made, a determination of
wage rate and availability in the open labor market should be made through contact with the state
employment service or other applicable service.14 Finally, application of the principles set forth
in the Shadrick decision will result in the percentage of the employee’s LWEC.15
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.16 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.17

9

5 U.S.C. § 8115(a); Mary Jo Colvert, 45 ECAB 575 (1994); Keith Hanselman, 42 ECAB 680 (1991).

10

M.A., 59 ECAB 624, 631 (2008).

11

Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity Based on a
Constructed Position, Chapter 2.816.4d (June 2013).
12

N.J., 59 ECAB 171, 176 (2007); Federal (FECA) Procedure Manual, id. at Chapter 2.816.4c (June 2013).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Vocational Rehabilitation Services, Chapter 2.813.7b
(February 2011).
14
The job selected for determining wage-earning capacity must be a position that is reasonably available in the
general labor market in the commuting area in which the employee resides. David L. Scott, 55 ECAB 330, 335
n9 (2004).
15

20 C.F.R. § 10.403(d), (e); see Albert C. Shadrick, 5 ECAB 376 (1953).

16

C.R., Docket No. 14-0111 (issued April 4, 2014); Sharon C. Clement, 55 ECAB 552 (2004).

17

See T.M., Docket No. 08-0975 (issued February 6, 2009).

6

ANALYSIS
The Board finds that appellant has not met her burden of proof to modify OWCP’s May 29,
2012 LWEC determination.
Preliminarily, the Board notes that it is unnecessary for the Board to consider the evidence
appellant submitted prior to the issuance of OWCP’s September 28, 2015 decision regarding
whether the May 29, 2012 LWEC determination should be modified with regard to appellant’s
orthopedic conditions that had been accepted at the time of the September 28, 2015 decision
because the Board considered that evidence in its November 28, 2016 decision. Findings made in
prior Board decisions are res judicata absent further review by OWCP under section 8128 of
FECA.18 The Board has already determined that the May 29, 2012 LWEC determination was not
erroneous at the time it was issued and the question becomes whether appellant has submitted
medical evidence demonstrating that, after issuance of the May 29, 2012 LWEC determination,
there was a material change in the nature and extent of her employment-related conditions such
that she could no longer work as an information clerk.19
At the time of the issuance of the September 28, 2015 decision reviewed by the Board on
November 28, 2016, OWCP had accepted appellant’s claim for the following conditions: cervical
strain, right wrist ganglion cyst, bilateral wrist tendinitis, bilateral CTS, cervical intervertebral disc
displacement, tension headaches (migraines), chronic pain syndrome, and brachial neuritis or
radiculitis. After the September 28, 2015 decision, OWCP expanded the accepted conditions to
include lateral epicondylitis of both elbows, accepted July 7, 2016, and major depressive disorder
(severe, single episode) without psychotic features, accepted September 7, 2017. As the Board
has not previously considered whether these work-related conditions worsened and prevented
appellant from working as an information clerk, it will do so in the present decision.20
With respect to her emotional condition, appellant submitted a July 10, 2012 report from
Dr. Slaughter who diagnosed pain disorder associated with psychological factors and general
medical condition, major depression (recurrent, moderate), and moderate psychosocial stressors
with occupational and economic problems. Dr. Slaughter advised that, until these issues were
addressed, it was unlikely that appellant could return to work even on a sedentary job. The Board
finds that this report of Dr. Slaughter is of limited probative value regarding appellant’s request to
modify the May 29, 2012 LWEC determination because his report does not contain adequate
medical rationale to demonstrate that appellant’s employment-related depression had worsened to
the point that she could not perform the sedentary duties as required by the constructed position of
information clerk. He did not sufficiently explain why appellant’s specific depressive condition
prevented her from performing such sedentary work. The Board has held that a report is of limited
probative value regarding causal relationship if it does not contain medical rationale explaining

18

C.D., Docket No. 19-1973 (issued May 21, 2020); B.W., Docket No. 17-0366 (issued June 7, 2017); Clinton E.
Anthony, Jr., 49 ECAB 476 (1998).
19

See supra note 16.

20

See supra note 18.

7

how a given medical condition/level of disability has an employment-related cause.21 Therefore,
this report does not establish appellant’s request to modify the May 29, 2012 LWEC
determination.
Appellant also submitted September 10 and October 15, 2012, and February 26, 2013
reports from Dr. Schwartz who diagnosed major depressive disorder (recurrent, severe) secondary
to chronic pain syndrome. In an October 28, 2015 report, Dr. Moore diagnosed major depression
(caused by the “work-related accepted injuries of [April 8, 1997]”); and chronic pain syndrome.
On May 25, 2017 he indicated that appellant continued with depression symptoms. In a June 21,
2017 report, Dr. Currin diagnosed unspecified depression and generalized anxiety disorder, and he
indicated that these conditions should be classified as accepted employment injuries. However,
these reports are of no probative value on the underlying issue of the present case because they do
not provide an opinion on appellant’s disability from the information clerk position, which served
as the basis for OWCP’s May 29, 2012 LWEC determination.22
With respect to her orthopedic medical condition, appellant submitted reports of Dr. Shade
dated November 11, 2015, August 11, 2016, April 26, June 28, July 7, August 25, November 3,
and December 8, 2017, and January 12, 2018. In these reports, he collectively diagnosed cervical
disc protrusions at C5-6 and C6-7, bilateral CTS, multilevel cervical radiculopathy, cubital tunnel
syndrome or ulnar nerve compression, chronic pain syndrome, and cervical spinal stenosis.
Dr. Shade noted that appellant’s complaints and diagnoses were directly causally related to the
employment injury. He opined that appellant was incapable of returning to work, even performing
sedentary duty, given her neck, arm, and wrist complaints, and noted that, with her chronic pain
and narcotic medication, he believed that appellant would be a risk to herself and also the
employing establishment if she returned to work. In his December 8, 2017 report, Dr. Shade
further noted that, due to “their own natural consequences,” appellant’s conditions and disabling
symptoms had worsened to the point where she was temporarily totally disabled due to the
employment “injury of [April 8, 1997]” without any intervening cause. He advised that appellant
had complained of increased pain and decreased strength/range of motion in her neck, elbows, and
hands since April 8, 1997 and opined that it was impossible for her to work in any capacity until
the disabling conditions had improved.
The Board finds that these reports of Dr. Shade are of limited probative value regarding
appellant’s request to modify the May 29, 2012 LWEC determination because he did not provide
sufficient medical rationale in support of his opinion that appellant’s employment-related
conditions had worsened after the May 29, 2012 LWEC determination. He did not sufficiently
explain why appellant could not perform any work and, therefore, could not perform the sedentary
duties required by the constructed position of information clerk. Dr. Shade did not describe
appellant’s accepted employment conditions in detail or explain the medical processes that would
have rendered her totally disabled from all work. He appears to have primarily based his opinion
on disability on appellant’s own self-reported symptoms and beliefs about her ability to work. The
Board has held that a report is of limited probative value regarding causal relationship if it does
21

See T.T., Docket No. 18-1054 (issued April 8, 2020); Y.D., Docket No. 16-1896 (issued February 10, 2017).

22
T.H., Docket No. 18-0704 (issued September 6, 2018). See also L.B., Docket No. 18-0533 (issued August 27,
2018); D.K., Docket No. 17-1549 (issued July 6, 2018);Charles H. Tomaszewski, 39 ECAB 461 (1988).

8

not contain medical rationale explaining how a given medical condition/level of disability has an
employment-related cause.23 Therefore, these reports of Dr. Shade are insufficient to require
modification of OWCP’s May 29, 2012 LWEC determination.
In a May 24, 2016 report, Dr. Shade recommended that OWCP expand the accepted
conditions in appellant’s claim to include major depressive disorder, anxiety disorder, and lateral
epicondylitis of both elbows. However, this report contains no opinion on disability and, therefore,
is of no probative value regarding the modification of OWCP’s May 29, 2012 LWEC
determination.24 In a May 23, 2017 report, Dr. Shade reported the findings of a FCE performed
on that date, noting that appellant lifted/carried a maximum of three pounds. He noted that these
tests were stopped for “biomechanical/psychophysical” reasons. Dr. Shade concluded that the
results of the FCE demonstrated that appellant only qualified for “less than sedentary work.” This
report also is of limited probative value on the underlying issue of this case because it does not
contain sufficient medical rationale explaining why, due to specific employment-related
conditions, appellant was totally disabled or could only perform less than sedentary work.25
Appellant also submitted numerous reports in which attending physicians diagnosed
various conditions, some of which have been accepted by OWCP. In reports dated September 10
and October 15, 2012, and February 26, 2013, Dr. Schwartz diagnosed chronic pain syndrome,
tension headaches, neck sprain, cervical disc displacement, bilateral tenosynovitis of the
hands/wrists, right tendon ganglion, and bilateral CTS. In June 6 and September 26, 2017 reports,
Dr. Potter diagnosed chronic pain syndrome, disc herniation at C4 through C7, radiculopathy of
the cervical region, cervical radiculitis, lateral epicondylitis of both elbows, myalgia, sprains of
ligaments of the cervical spine, cervical strain, tension-type headaches, bilateral CTS, muscle
pain/myofascial pain syndrome, and back muscle spasms. In an October 11, 2017 report, Dr. Vu
diagnosed disc herniation at C4 through C7, radiculopathy of the cervical region, cervical
radiculitis, cervical sprain/strain, chronic pain syndrome, bilateral CTS, tension headaches, lateral
epicondylitis of both elbows, muscle pain/myofascial pain syndrome, and muscle spasms.
However, these reports are of no probative value on the underlying issue of the present case
because they do not provide an opinion on appellant’s disability from the information clerk
position, which served as the basis for OWCP’s May 29, 2012 LWEC determination.26
For these reasons, appellant has not shown that OWCP’s May 29, 2012 LWEC
determination was erroneous when issued or that there was a material change in the nature and
extent of her injury-related condition. The Board further finds that the record does not show that
appellant was vocationally rehabilitated after OWCP adjusted her compensation per its May 29,
2012 LWEC determination and; therefore, she has not demonstrated that modification of the

23

See supra note 21.

24

T.H., Docket No. 18-0704 (issued September 6, 2018). See also L.B., Docket No. 18-0533 (issued August 27,
2018); D.K., Docket No. 17-1549 (issued July 6, 2018);Charles H. Tomaszewski, 39 ECAB 461 (1988).
25

See supra note 21.

26

See id.

9

May 29, 2012 determination would be warranted on one or more of these three bases.27 She may
request modification of the LWEC determination, supported by new evidence or argument, at any
time before OWCP.
CONCLUSION
The Board finds that appellant has not met her burden of proof to modify OWCP’s May 29,
2012 LWEC determination.
ORDER
IT IS HEREBY ORDERED THAT the November 12, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 14, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

27

See supra note 16.

10

